Exhibit 10.1

AMENDMENT NO. 1 TO

AMENDED & RESTATED ADVISORY AGREEMENT

This Amendment No. 1 to the Amended & Restated Advisory Agreement (this
“Amendment”), dated as of December 31, 2015, is between Resource Innovation
Office REIT, Inc., a Maryland corporation (the “Company”) and Resource
Innovation Office Advisor, LLC, a Delaware limited liability company (the
“Advisor”). This Amendment amends the Amended & Restated Advisory Agreement
dated October 1, 2015, among the Company, the Advisor and, solely with respect
to Article 16 thereof, the Sponsor (the “Advisory Agreement”).

W I T N E S S E T H

WHEREAS, the Company, the Advisor and the Sponsor are parties to the Advisory
Agreement, pursuant to which the Advisor agreed to provide certain services to
the Company and the Company agreed to provide certain compensation to the
Advisor in exchange for such services; and

WHEREAS, the Company and the Advisor desire to amend the Advisory Agreement
pursuant to this Amendment.

NOW, THEREFORE, the Company, the Advisor and the Sponsor hereby modify and amend
the Advisory Agreement as follows:

1. Defined Terms. Capitalized terms used herein shall have the meanings set
forth in the Advisory Agreement.

2. Amendments to the Advisory Agreement.

(a) The following term is hereby added to the definitions in Article I of the
Advisory Agreement:

“Follow-On Offering” means a public offering of Shares that is registered by the
Company with the SEC subsequent to the Initial Public Offering.

(b) Section 8.01 of the Advisory Agreement is hereby deleted and replaced with
the following:

8.01 Acquisition Fees. As compensation for the investigation, selection,
sourcing and acquisition or origination (by purchase, investment or exchange) of
Properties, Loans and other Permitted Investments, the Company shall pay an
Acquisition Fee to the Advisor for each such investment (whether an acquisition
or origination). With respect to the acquisition or origination of a Property,
Loan or other Permitted Investment to be owned by the Company or a Subsidiary,
the Acquisition Fee payable to the Advisor shall consist of a 2.0% base
acquisition fee and an additional contingent advisor payment (the “Contingent
Advisor Payment”) of up to 1.85% the sum of the amount actually paid or
allocated to fund the acquisition, origination, development, construction or
improvement of the Property, Loan or other Permitted Investment, inclusive of
the Acquisition Expenses associated with such Property, Loan or other Permitted
Investment and the amount of any debt associated with, or used to fund the
investment in, such Property, Loan or other Permitted Investment.

With respect to the acquisition or origination of a Property, Loan or other
Permitted Investment through any Joint Venture or any partnership in which the
Company or the Partnership is, directly or indirectly, a partner and which is
not deemed a Subsidiary, the Acquisition Fee payable to the Advisor shall
consist of a 2.0% base acquisition fee and an additional Contingent Advisor
Payment of up to 1.85% of the portion that is attributable to the Company’s
direct or indirect investment in such Joint Venture or



--------------------------------------------------------------------------------

partnership of the amount actually paid or allocated to fund the acquisition,
origination, development, construction or improvement of the Property, Loan or
other Permitted Investment, inclusive of the Acquisition Expenses associated
with such Property, Loan or other Permitted Investment, and the amount of any
debt associated with, or used to fund the investment in, such Property, Loan or
other Permitted Investment.

The first $2.75 million of Contingent Advisor Payments payable to the Advisor
(the “Contingent Advisor Payment Holdback”) will be retained by the Company
until the later of (a) the termination of all public offerings of the Company’s
common stock, including the Initial Public Offering and any Follow-On Offerings,
and (b) June 10, 2017, at which time such amount shall be paid to the Advisor.
Upon the date of effectiveness of each Follow-On Offering, if any, the
Contingent Advisor Payment Holdback may increase, based upon the maximum
offering amount in such Follow-On Offering and the amount sold in prior
offerings.

The Contingent Advisor Payment will be payable contemporaneously with the
payment of the base acquisition fee, as described below, and each such payment
of the Contingent Advisor Payment shall not exceed the amount of then
outstanding payments of selling commissions by the Sponsor under the Amended &
Restated Dealer Manager Agreement dated October 1, 2015 among the Company, the
Sponsor and the Dealer Manager, as amended (the “Dealer Manager Agreement”). For
these purposes, the amount of “outstanding payments of selling commissions” by
the Sponsor under the Dealer Manager Agreement shall equal the aggregate amount
of selling commissions paid by the Sponsor under the Dealer Manager Agreement
less the aggregate amount of Contingent Advisor Payments previously paid to the
Advisor, provided that any Contingent Advisor Payments which were not paid to
the Advisor on account of the Contingent Advisor Payment Holdback shall
nonetheless be included in such calculation.

Notwithstanding anything herein to the contrary, the payment of Acquisition Fees
by the Company shall be subject to the limitations on Acquisition Fees contained
in (and defined in) the Charter. The Advisor shall submit an invoice to the
Company following the closing or closings of each acquisition or origination,
accompanied by a computation of the Acquisition Fee. Generally, the Acquisition
Fee payable to the Advisor shall be paid at the closing of the transaction upon
receipt of the invoice by the Company, subject to the Contingent Advisor Payment
Holdback described above. However, the Acquisition Fee may or may not be taken,
in whole or in part, as to any year in the sole discretion of the Advisor. All
or any portion of the Acquisition Fees not taken as to any fiscal year shall be
deferred without interest and may be paid in such other fiscal year as the
Advisor shall determine.

(c) Section 8.02 is hereby deleted and replaced with the following:

8.02 Asset Management Fees. The Company shall pay the Advisor as compensation
for the services described in Section 3.03 hereof a monthly fee (the “Asset
Management Fee”) in an amount equal to one-twelfth of 1.0% of (a) prior to the
date the Company first publishes its NAV, the Cost of Investments, without
deduction for depreciation, bad debts or other non-cash reserves, as of the end
of the current month and subject to the adjustments below and (b) following the
date the Company first publishes its NAV, the Appraised Value and subject to the
adjustments below.

For any month in which a Property, Loan or other Permitted Investment is
disposed of, the Company shall prorate the portion of the Asset Management Fee
related to that specific Property, Loan or other Permitted Investment by using a
numerator equal to the number of days owned during the month of disposal,
divided by a denominator equal to the total number of days in such month and add
the resulting amount to the fee due for such month; and

 

2



--------------------------------------------------------------------------------

For any month in which a Property, Loan or other Permitted Investment is
acquired, the Company shall prorate the portion of the Asset Management Fee
related to that specific Property, Loan or other Permitted Investment by using a
numerator equal to the number of days in the month less the number of days owned
during the month (including the full day of closing), divided by a denominator
equal to the total number of days in such month and deduct the resulting amount
from the fee due for such month.

The Advisor shall submit a monthly invoice to the Company, accompanied by a
computation of the Asset Management Fee for the applicable period. Generally,
the Asset Management Fee payable to the Advisor for any month shall be paid on
the last day of such month, or within the first three business days following
the last day of such month. As an example, the Asset Management Fee calculated
with respect to the Property, Loans, or other Permitted Investments owned at the
end of the month of January shall be due and payable between January 31 and the
third business day of February in any year.

The Asset Management Fee may or may not be taken, in whole or in part, as to any
year in the sole discretion of the Advisor. All or any portion of the Asset
Management Fees not taken as to any fiscal year shall be deferred without
interest and may be paid in such other fiscal year as the Advisor shall
determine.

3. Construction; Venue. The provisions of this Amendment shall be construed and
interpreted in accordance with the laws of the Commonwealth of Pennsylvania, and
venue for any action brought with respect to any claims arising out of this
Agreement shall be brought exclusively in Philadelphia, Pennsylvania.

4. Entire Amendment. This Amendment may not be amended or modified except in
writing signed by all parties.

5. Counterparts. This Amendment may be executed in any number of counterparts,
each of which shall be deemed to be an original against any party whose
signature appears thereon, and all of which shall together constitute one and
the same instrument. This Amendment shall become binding when one or more
counterparts hereof, individually or taken together, shall bear the signatures
of all of the parties reflected hereon as the signatories.

[THE REMAINDER OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment No. 1 to the
Amended & Restated Advisory Agreement as of the date and year first above
written.

 

RESOURCE INNOVATION OFFICE REIT, INC. By:  

/s/ Alan F. Feldman

  Name:  Alan F. Feldman   Title:    Chief Executive Officer RESOURCE INNOVATION
OFFICE ADVISOR, LLC By:  

/s/ Alan F. Feldman

  Name:  Alan F. Feldman   Title:    Chief Executive Officer

[Signature Page to Amendment No. 1 to Amended & Restated Advisory Agreement]